          Case 2:19-cv-00686-RSM Document 9 Filed 05/31/19 Page 1 of 21



1                                                                        Hon. Ricardo S. Martinez

2

3

4

5

6

7

8                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
9                                     AT SEATTLE

10
     LEFT COAST VENTURES, INC., a
11   Delaware corporation,                               No. 2:19-cv-00686-RSM

12                           Plaintiff,                  FIRST AMENDED COMPLAINT

13           v.

14   BRIGHTSTAR, LLC, a limited liability
     company organized under the laws of
15   Colorado,

16                           Defendant.

17

18          Plaintiff Left Coast Ventures, Inc. (“Left Coast”), by and through its undersigned
19   counsel, alleges the following against Defendant Brightstar, LLC (“Brightstar”).
20                                        INTRODUCTION
21          1.      This action arises from Brightstar’s breach of an agreement to sell its interest
22   in Native Roots, a Colorado-based cannabis retail chain that is one of the largest in the
23   United States. In short, Peter Knobel, Brightstar’s principal, attempted a shotgun buyout of
24   his Native Roots partners, was outmaneuvered by one of those partners, entered a contract
25   to sell Native Roots to Privateer Holdings to salvage a profit, then reneged on that
26   obligation when he developed seller’s remorse.



     FIRST AMENDED COMPLAINT
     No. 2:19-cv-00686-RSM – Page 1
           Case 2:19-cv-00686-RSM Document 9 Filed 05/31/19 Page 2 of 21



1            2.       Despite (1) that the agreement is binding, (2) Privateer Holdings’ initiation

2    of due diligence, and (3) countless assurances and representations that Brightstar intended

3    to perform under the agreement, Brightstar, without cause, breached that contract by

4    refusing to sell Native Roots under the contract, instead intending to shop Native Roots to

5    third parties.

6            3.       Brightstar’s wrongful conduct has caused substantial harm to Left Coast. By

7    this action Left Coast, which is an explicitly permitted assignee of Privateer Holdings’

8    rights and obligations under the contract, seeks a judgment directing Brightstar to

9    specifically perform under the agreement and for damages arising from Brightstar’s breach

10   of contract.

11                                              PARTIES

12           4.       Left Coast is a Delaware corporation with its principal place of business in

13   Santa Rosa, California. Left Coast is a holding company focused on acquiring, investing in,

14   and operating companies involved in the legal cannabis market in the United States.

15           5.       Brightstar is a limited liability company organized under the laws of

16   Colorado. Brightstar’s sole member is Peter Knobel, a real estate developer and cannabis

17   financier.

18                                  JURISDICTION AND VENUE

19           6.       This Court has subject matter jurisdiction under 28 U.S.C. § 1332 because

20   the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

21   costs, and is between citizens of different states.

22           7.       This Court has personal jurisdiction over Brightstar because this action

23   arises from the transaction of business in Washington State and because Brightstar

24   consented to jurisdiction of courts located in King County, Washington, in the contract

25   from which this lawsuit arises.

26



     FIRST AMENDED COMPLAINT
     No. 2:19-cv-00686-RSM – Page 2
          Case 2:19-cv-00686-RSM Document 9 Filed 05/31/19 Page 3 of 21



1           8.       Venue lies in this District under 28 U.S.C. § 1391(b) because the contract

2    from which this lawsuit arises was made in this District and because in that contract

3    Brightstar consented to venue in King County, Washington.

4                                     STATEMENT OF FACTS

5           9.       Native Roots is a chain of medical and recreational marijuana dispensaries in

6    Colorado. The Native Roots dispensaries, related assets, subsidiaries, and affiliates are

7    owned by three limited liability companies organized under the laws of Colorado: (1) NR

8    Parentco, LLC, (2) The Dandelion, LLC, and (3) Boulder RX, LLC (NR Parentco, The

9    Dandelion, and Boulder RX are collectively referred to as the “Native Roots Entities”).

10          10.      By March of 2017, each of the Native Roots Entities was governed by one of

11   three substantially similar operating agreements: (1) the Fifth Amended and Restated

12   Limited Liability Company Operating Agreement of NR Parentco, LLC, (2) the Fourth

13   Amended and Restated Limited Liability Company Operating Agreement of The

14   Dandelion, LLC, and (3) the Sixth Amended and Restated Limited Liability Operating

15   Agreement of Boulder RX, LLC (collectively, the “Native Roots Entities’ Operating

16   Agreements”).

17          11.      Each of the Native Roots Entities’ Operating Agreements contained a buyout

18   provision (the “Shotgun Clause”) by which a member could offer to buy another member’s

19   interests in the companies at a set price. The member receiving the offer would then be

20   bound to either sell its entire membership interest at the offering price or buy the entire

21   membership interest of the offering party at the offering price, as adjusted for the

22   percentage difference in the offering member’s membership interest and the receiving

23   member’s membership interest. The receiving party would have 45 days after receiving the

24   offer to decide whether to buy or sell.

25          12.      On July 12, 2017, Brightstar, which is owned entirely by Peter Knobel and

26   holds interests in the Native Roots Entities as well as real estate occupied by the Native



     FIRST AMENDED COMPLAINT
     No. 2:19-cv-00686-RSM – Page 3
          Case 2:19-cv-00686-RSM Document 9 Filed 05/31/19 Page 4 of 21



1    Roots Entities, issued an offer to buy all of Josh Ginsberg’s interests in the Native Roots

2    Entities for $2,000,000 plus accrued but unpaid personal income tax arising from

3    Ginsberg’s membership in those entities for 2016 to closing.

4           13.     Lacking the financial means to buy out Brightstar’s interests in the Native

5    Roots Entities (which were far larger than Ginsberg’s interests in those entities), in mid-

6    July 2017 Ginsberg reached out to Christian Groh, a partner at Privateer Holdings, Inc.

7    Privateer Holdings is one of the nation’s leading cannabis-focused private equity firms.

8    Ginsberg contacted Groh to determine whether Privateer Holdings might be interested in

9    assisting Ginsberg with purchasing Brightstar’s interests in the Native Roots Entities.

10          14.     On July 28, 2017, Brendan Kennedy (Executive Chairman of Privateer

11   Holdings), Groh, and Brett Cummings (who would later become Chief Executive Officer of

12   Left Coast) met in Denver, Colorado, with Ginsberg, Ginsberg’s wife, and at least one other

13   member and/or executive of the Native Roots Entities regarding Brightstar’s shotgun offer

14   to Ginsberg. In that meeting, Ginsberg again expressed his interest in “calling” the shotgun

15   offer and buying out Brightstar’s interests in the Native Roots Entities.

16          15.     Ginsberg and Privateer Holdings held multiple conversations over the

17   following weeks regarding the possibility of Privateer Holdings assisting Ginsberg in

18   buying out Brightstar’s interests in the Native Roots Entities. No deal was ever finalized

19   between Ginsberg and Privateer Holdings regarding Privateer Holdings assisting Ginsberg

20   in buying out Brightstar’s interests in the Native Roots Entities.

21          16.     On or about August 11, 2017, Kennedy reached out to Knobel and arranged

22   a meeting at the Solaris Resort (owned by Knobel) in Vail, Colorado. Kennedy wished to

23   explore whether issues relating to Knobel’s real estate holdings, which were essential to the

24   Native Roots Entities, would be problematic if Privateer Holdings were to assist Ginsberg

25   in buying out Brightstar’s interests in those entities. In that meeting Knobel said that his

26



     FIRST AMENDED COMPLAINT
     No. 2:19-cv-00686-RSM – Page 4
           Case 2:19-cv-00686-RSM Document 9 Filed 05/31/19 Page 5 of 21



1    goal in issuing the shotgun offer to Ginsberg was to buy out the Native Roots Entities’ other

2    owners and then sell the business.

3           17.     Over the next several weeks, Kennedy and Knobel had several telephone

4    calls. Knobel again indicated that that he wished to complete the shotgun buyout, then sell

5    the entire Native Roots business. On or about August 24, 2017, Knobel told Kennedy that

6    Privateer Holdings could buy the entire Native Roots business for a particular sum after the

7    shotgun offer closed. Knobel mentioned that Ginsberg had been contacted by another

8    cannabis company regarding potential acquisition of the Native Roots Entities. In reference

9    to his admittedly lowball shotgun offer, Knobel said that “to give these boneheads

10   [referring to Ginsberg and another Native Roots Entities member, Rhett Jordan] money is

11   crazy” and that “Josh [Ginsberg], in the business world, is a fool.” Knobel also expressed

12   concern that if Ginsberg was able to meet the terms of the shotgun offer, Knobel would

13   have been outmaneuvered, resulting in significantly reduced financial gain.

14          18.     On August 25, 2017, Brightstar and Privateer Holdings entered a binding

15   letter of intent (the “Contract”) regarding Privateer Holdings’ acquisition of “all the

16   membership interests of NR Parentco, LLC, The Dandelion, LLC, Boulder RX, LLC, and

17   all of their respective subsidiaries and affiliates . . . (collectively, the ‘Companies’).” A true

18   and correct copy of the Contract is attached hereto as Exhibit A. Brightstar and its legal

19   counsel participated in drafting the Contract, including by proposing specific edits to the

20   Contract, which were accepted, prior to execution of the Contract.

21          19.     The Contract is a binding commitment by Brightstar to sell the Native Roots

22   Entities to Privateer Holdings (or an entity affiliated with or designated by Privateer

23   Holdings), subject to Privateer Holdings’ completion of its due diligence investigation:

24          This LOI represent[s] a binding commitment by Member [Brightstar] to
            undertake the obligations set forth herein, including without limitation the
25          obligation to sell and transfer to Buyer (i) the membership interests of the
            Companies, and (ii) the real property, leases, and debt under the First
26          Amended and Restated Loan Agreement dated April 18, 2016 (the “Loan
            Agreement”), all subject to Buyer’s completion of its due diligence

     FIRST AMENDED COMPLAINT
     No. 2:19-cv-00686-RSM – Page 5
           Case 2:19-cv-00686-RSM Document 9 Filed 05/31/19 Page 6 of 21



1            investigation of the Companies and the Member’s and Ginsberg’s
             membership interests in the Companies, as well as any other entities and
2            subject matters, to its satisfaction.

3    Contract at 1. Although the Contract contained contingencies, those contingencies favored

4    Privateer Holdings and did not alter Brightstar’s unconditional obligation to sell and

5    transfer to Privateer Holdings (or its designee) all of the membership interests of the Native

6    Roots Entities. Put differently, the Contract provided Privateer Holdings an option to

7    purchase the membership interests of the Native Roots Entities, subject to Privateer

8    Holdings’ due diligence investigation, etc.

9            20.     Prior to execution of the Contract, Privateer Holdings had obtained

10   substantial due diligence materials in connection with its evaluation of the possibility of

11   assisting Ginsberg in buying out Brightstar’s interests in the Native Roots Entities. Internal

12   evaluation of those due diligence materials was ongoing both before and after execution of

13   the Contract.

14           21.     On information and belief, sometime in 2017 after execution of the Contract,

15   Ginsberg initiated an arbitration proceeding in which he asserted claims against Brightstar

16   and the Native Roots Entities. The sale of the membership interests of the Native Roots

17   Entities to Privateer Holdings (or its designee) failed to occur during the pendency of that

18   arbitration.

19           22.     Over the course of several months following execution of the Contract,

20   Knobel reached out to Kennedy approximately ten times. In those conversations, Knobel

21   updated Kennedy on the status of the arbitration. Kennedy repeatedly reiterated Privateer

22   Holdings’ intent to close the deal; each time Knobel agreed. At no time did either Kennedy

23   or Knobel suggest that the Contract had expired or was not valid.

24           23.     On August 15, 2018, Kennedy met with Knobel and Jonathan Boord

25   (general counsel for the Native Roots Entities and Solaris) in Toronto. At that meeting,

26   Knobel provided an update on the arbitration, which he said he believed he would win.



     FIRST AMENDED COMPLAINT
     No. 2:19-cv-00686-RSM – Page 6
          Case 2:19-cv-00686-RSM Document 9 Filed 05/31/19 Page 7 of 21



1    Knobel reaffirmed his desire to sell the Native Roots business. Kennedy told Knobel that

2    Privateer Holdings intended to complete the deal. Knobel responded that Brightstar also

3    intended to complete the deal. Kennedy and Knobel also discussed a potential deal

4    regarding Knobel’s nascent cannabis enterprise in Canada.

5           24.     On or about September 27, 2018, Boord informed Kennedy that the

6    arbitration had settled. In the arbitration settlement agreement, Knobel, Ginsberg, and

7    Jordan agreed to engage an investment banker and to pursue a sale of the Native Roots

8    business. On information and belief, Knobel never disclosed the existence of the Contract

9    to Ginsberg and Jordan.

10          25.     On October 27, 2018, NR Parentco and Privateer Holdings entered a

11   nondisclosure agreement.

12          26.     On October 29, 2018, representatives of Privateer Holdings, including Groh,

13   Cummings, and Patrick Moen (Privateer Holdings’ general counsel), met in Denver,

14   Colorado, with Boord and Native Roots CEO Ryan Brown to discuss the possibility of

15   amending the Contract. Moen unambiguously informed Brown and Boord that Privateer

16   Holdings reserved its rights under the Contract, but that Privateer Holdings would discuss

17   the possibility of amending the Contract or entering a superseding agreement in the interest

18   of moving forward.

19          27.     After the October 29, 2018 meeting, representatives of Privateer Holdings

20   and Native Roots continued to discuss potential terms of a superseding contract. In an

21   effort to resolve the matter, and based in part on representations made by Brown and Boord

22   that certain terms would be acceptable to Knobel, Ginsberg, and Jordan, Privateer Holdings

23   substantially increased the proposed purchase price, while still explicitly reserving its rights

24   under the Contract. In connection with the proposed superseding agreement circulated on

25   December 11, 2018, Privateer Holdings issued a letter to Knobel that stated:

26          Notwithstanding any provision in the [draft potential superseding] LOI (or
            any other proposal related to the Acquisition) to the contrary, PHI

     FIRST AMENDED COMPLAINT
     No. 2:19-cv-00686-RSM – Page 7
           Case 2:19-cv-00686-RSM Document 9 Filed 05/31/19 Page 8 of 21



1            [Privateer Holdings] reserves all rights under the Letter of Intent executed
             by Peter Knobel (as the member of Brightstar LLC) and Brendan Kennedy
2            (as the CEO of PHI) on August 25, 2017, . . . and PHI does not waive any
             rights thereunder unless and until such time as the parties have fully
3            executed and delivered definitive agreements in connection with the
             Acquisition.
4
             28.     On January 31, 2019, Privateer Holdings assigned its rights under the
5
     Contract to Left Coast.
6
             29.     On February 12, 2019, Moen requested that Knobel’s/Brightstar’s counsel
7
     waive the confidentiality provision of the Contract so that Ginsberg could be informed of
8
     the Contract. Knobel’s/Brightstar’s counsel told Moen that his client was unwilling to
9
     waive that provision, implicitly confirming that Knobel never disclosed the existence of the
10
     contract to Ginsberg and Jordan.
11
             30.     On February 21, 2019, Knobel’s/Brightstar’s counsel informed Moen that
12
     Native Roots had engaged an investment banker, would not execute a term sheet that could
13
     have superseded the Contract, and that the Native Roots business was being shopped for
14
     sale to a third party.
15
             31.     On information and belief, Knobel agreed to settle the arbitration as a pretext
16
     to avoid Brightstar’s obligations under the Contract because he believed he could secure a
17
     higher price from a third party.
18
                                             FIRST CLAIM
19
                                         Declaratory Judgment
20
             32.     Left Coast re-alleges and incorporates by this reference all allegations in the
21
     preceding paragraphs.
22
             33.     Under the Declaratory Judgment Act, this Court has the power to “declare
23
     the rights and other legal relations . . . whether or not further relief is or could be sought.”
24
     28 U.S.C. § 2201.
25
             34.     There is an actual controversy between Left Coast and Brightstar regarding
26
     Brightstar’s obligation under the Contract to sell the Native Roots Entities to Left Coast.


     FIRST AMENDED COMPLAINT
     No. 2:19-cv-00686-RSM – Page 8
          Case 2:19-cv-00686-RSM Document 9 Filed 05/31/19 Page 9 of 21



1           35.        Left Coast is entitled to a declaratory judgment that Brightstar is obliged

2    under the Contract to sell the Native Roots Entities to Left Coast.

3                                            SECOND CLAIM

4                                           Breach of Contract

5           36.        Left Coast re-alleges and incorporates by this reference all allegations in the

6    preceding paragraphs.

7           37.        The Contract is a valid contract between Left Coast (as assignee of Privateer

8    Holdings), on one hand, and Brightstar, on the other.

9           38.        The Contract imposed a duty on Brightstar to sell the Native Roots Entities

10   to Left Coast.

11          39.        Brightstar breached its duty to sell the Native Roots Entities to Left Coast.

12          40.        Left Coast suffered damage as a proximate result of Brightstar’s failure to

13   sell the Native Roots Entities to Left Coast. Left Coast is entitled to the remedy of specific

14   performance because an award of money damages would be inadequate to compensate Left

15   Coast for Brightstar’s breach.

16                                       PRAYER FOR RELIEF

17          WHEREFORE, Left Coast prays for the following:

18          A.         For declaratory judgment in its favor and against Brightstar that Brightstar is

19   obliged to sell the Native Roots Entities to Left Coast;

20          B.         For judgment in its favor and against Brightstar on Left Coast’s breach of

21   contract claim;

22          C.         For a judgment requiring Brightstar to specifically perform under the

23   Contract by selling the Native Roots Entities to Left Coast;

24          D.         For a money judgment (including pre-judgment interest and post-judgment

25   interest at the maximum rate allowed by law) in an amount to be determined at trial;

26



     FIRST AMENDED COMPLAINT
     No. 2:19-cv-00686-RSM – Page 9
          Case 2:19-cv-00686-RSM Document 9 Filed 05/31/19 Page 10 of 21



1           E.      For an award of attorneys’ fees, costs, and expenses incurred in connection

2    with this lawsuit; and

3           F.      For such other and further relief as this Court deems just and proper.

4    DATED: May 31, 2019.
                                                  ARETE LAW GROUP PLLC
5
                                                  By: /s/ Jeremy E. Roller
6
                                                  Jeremy E. Roller, WSBA No. 32021
                                                  1218 Third Avenue, Suite 2100
7
                                                  Seattle, WA 98101
                                                  Phone: (206) 428-3250
8
                                                  Fax: (206) 428-3251
                                                  jroller@aretelaw.com
9
                                                  Attorneys for Left Coast Ventures, Inc.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     FIRST AMENDED COMPLAINT
     No. 2:19-cv-00686-RSM – Page 10
          Case 2:19-cv-00686-RSM Document 9 Filed 05/31/19 Page 11 of 21



1                                  CERTIFICATE OF SERVICE

2           I, Annabel Barnes, hereby certify that on May 31, 2019, I electronically filed the

3    forgoing Corporate Disclosure Statement with the Clerk of the Court using the CM/ECF

4    system which will send a notification of filing to the follow parties:

5           Parker C. Folse III, WSBA #24895
6           SUSMAN GODFREY L.L.P.
            1201 Third Avenue, Suite 3800
7           Seattle, WA 98101
            Phone: (206) 516-3880
8           pfolse@susmangodfrey.com
9
            Attorneys for Defendant Brightstar, LLC
10
     DATED this 31st day of May, 2019 at Seattle Washington.
11

12                                                 ARETE LAW GROUP
13
                                                   /s/ Annabel Barnes
14                                                 Annabel Barnes, Legal Assistant

15

16

17

18

19

20

21

22

23

24

25

26



     FIRST AMENDED COMPLAINT
     No. 2:19-cv-00686-RSM – Page 11
Case 2:19-cv-00686-RSM Document 9 Filed 05/31/19 Page 12 of 21




                    EXHIBIT A
Case 2:19-cv-00686-RSM Document 9 Filed 05/31/19 Page 13 of 21
Case 2:19-cv-00686-RSM Document 9 Filed 05/31/19 Page 14 of 21
Case 2:19-cv-00686-RSM Document 9 Filed 05/31/19 Page 15 of 21
Case 2:19-cv-00686-RSM Document 9 Filed 05/31/19 Page 16 of 21
Case 2:19-cv-00686-RSM Document 9 Filed 05/31/19 Page 17 of 21
Case 2:19-cv-00686-RSM Document 9 Filed 05/31/19 Page 18 of 21
Case 2:19-cv-00686-RSM Document 9 Filed 05/31/19 Page 19 of 21
Case 2:19-cv-00686-RSM Document 9 Filed 05/31/19 Page 20 of 21
Case 2:19-cv-00686-RSM Document 9 Filed 05/31/19 Page 21 of 21
